Title: From George Washington to Major General Philemon Dickinson, 15 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dear sir.
                        Head Quarters Valley ForgeOne O’clock. 15 June 1778.
                    
                    Since I had the pleasure of writing you this morning I have received intelligence which makes it probable that the enemies rout will be determined in 24 hours. You will therefore order the necessary look out on your part on this occasion—and inform Gen. Maxwell to keep his small parties close upon the enemy in order to discover their first motions and course And Whether they stretch towards their shipping  along the Delaware or attempt to penetrate the Jerseys he will dispatch messengers to me with the earliest information. I am Dr sir.
                